In an action, inter alia, to recover damages pursuant to General Business Law § 198-a, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Pagones, J), dated January 8, 2007, which granted her motion for an award of an attorney’s fee only *314to the extent of awarding her an attorney’s fee in the sum of $7,920.
Ordered that the order is modified, on the facts, by increasing the award of an attorney’s fee from the sum of $7,920 to the sum of $11,500; as so modified, the order is affirmed, with costs to the plaintiff.
The plaintiff prevailed on her cause of action to recover damages pursuant to General Business Law § 198-a, the so-called “Lemon Law.” After twice being denied an award of an attorney’s fee, and upon the denials twice being reversed by this Court (see Marzullo v General Motors Corp., 34 AD3d 540 [2006]; Marzullo v General Motors Corp., 6 AD3d 506 [2004]), upon remittitur for the second time, the plaintiff was awarded an attorney’s fee in the sum of $7,920. Under all of the circumstances of this case, the plaintiff should have been awarded an attorney’s fee of $11,500.
In the absence of any statutory basis for prejudgment interest, the Supreme Court properly denied the plaintiffs request for such an award (see Matter of Bello v Roswell Park Cancer Inst., 5 NY3d 170, 173 [2005]; Matter of Oly Bus Corp. v Contract Dispute Resolution Bd. of City of N.Y., 46 AD3d 469 [2007]; Matter of Dawson [General Motors Corp., Chevrolet Div.], 158 AD2d 756, 758 [1990]). Skelos, J.P., Miller, Carni and Chambers, JJ., concur.